Matter of Application for Discharge of Doy S. v State of New York (2021 NY Slip Op 04457)





Matter of Application for Discharge of Doy S. v State of New York


2021 NY Slip Op 04457


Decided on July 16, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 16, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CURRAN, WINSLOW, AND DEJOSEPH, JJ.


550 CA 20-00585

[*1]IN THE MATTER OF THE APPLICATION FOR DISCHARGE OF DOY S., PETITIONER-RESPONDENT,
vSTATE OF NEW YORK, RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


LETITIA JAMES, ATTORNEY GENERAL, ALBANY (JONATHAN D. HITSOUS OF COUNSEL), FOR RESPONDENT-APPELLANT.
ELIZABETH S. FORTINO, ACTING DIRECTOR, MENTAL HYGIENE LEGAL SERVICE, UTICA (MICHAEL H. MCCORMICK OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an amended order of the Supreme Court, Oneida County (Robert E. Antonacci, II, J.), dated April 24, 2020 in a proceeding pursuant to Mental Hygiene Law article 10. The amended order amended a prior order by extending the period of a stay. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Kolasz v Levitt , 63 AD2d 777, 779 [3d Dept 1978]).
Entered: July 16, 2021
Mark W. Bennett
Clerk of the Court